Citation Nr: 1541555	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-30 404	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to December 7, 2010, for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Esq. 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

When the matter came before the Board previously, in December 2013, the Board denied the Veteran's claims.  This determination was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's December 2013 decision to be vacated and for this matter to be remanded back to the Board.  As such, it is again before the Board for readjudication.  Review of the Veteran's claims file reveals that this readjudication can proceed without delay.

The issue of whether there was clear and unmistakable error (CUE) in the 1971 and 1987 rating decisions has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In October 1971, the Veteran raised an informal claim for entitlement to service connection for tinnitus which was not adjudicated by the VA.  

2.  The claim remained pending until it was granted on December 7, 2010 by the VA.

3.  The effective date of the Veteran's claim for entitlement to service connection for tinnitus should be October 1971, when VA received the Veteran's informal claim. 



CONCLUSION OF LAW

The criteria for an effective date prior to December 7, 2010 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date as early as October 20, 1971 for service connection for tinnitus.  For the following reasons, the Board agrees.

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, which indicates an intent to apply for a VA benefit and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

In determining whether or not an informal claim was made, the requirement to identify the benefit sought will be met by "referring to a body part or system that is disabled or by describing symptoms of the disability".  Delisio v. Shinseki, 25 Vet. App. 45, 53 (2011) (quoting Brokowski v. Shinseki, 23 Vet. App. 79, 86, 2009)).  VA must determine the scope of a claim based on a sympathetic assessment of the claimant's description of the claim, the symptoms described, and the information received in support of the claim; it is not necessary to identify the legal theory upon which the service connection is sought.  Delisio, 25 Vet. App. at 53; see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007). 

In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); 38 C.F.R. § 3.1(p) (2015 (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

The Board notes that, under the provisions of 38 C.F.R. § 3.155, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  However, in Quarles v. Derwinksi and Servello v. Derwinski, the Court held that "the one-year filing period for such applications did not begin to run" when the VA did not forward the claimant a formal application form once his informal claim had been received and that, therefore, the date on which the informal claim was received "must be accepted, as a matter of law, as the date of his 'claim' or 'application' for purposes of determining an effective date ..."  Servello, 3 Vet. App. 196, 200 (1992); Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992). 

A reasonably raised informal claim remains pending until the VA recognizes the substance of the claim in an RO decision from "which a claimant could deduce that the claim was adjudicated".  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  If the VA does not provide the Veteran with a final denial but grants service connection for that same disability in a subsequent claim, then the Veteran can raise the fact that he filed the original claim for the same disability at an earlier date than the claim which was subsequently granted as grounds for an earlier effective date.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

A review of the facts reveals the following: In October 1971, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss.  Upon receiving the claim, VA sent forms to the Veteran's family and doctor stating that the Veteran had filed a claim for entitlement to service connection for a hearing condition, asking them to submit a statement speaking to the Veteran's hearing condition.  The Veteran's wife, Mrs. [redacted], responded with a statement saying that the Veteran "complained of a ringing in both ears."  The Veteran's private Ear, Nose, and Throat doctor submitted a statement saying that the Veteran visited his office in October 1971 "with a complaint of ringing in his ears of a persistent but increasing nature."  In December 1971, the Veteran underwent an examination at the VA in which he was diagnosed with ringing in both ears and mild bilateral high frequency hearing loss.  In February 1972, the RO found that the Veteran was not entitled to service connection for bilateral hearing loss-without any mention of the tinnitus-and the Veteran did not appeal that decision.

In March 1987, the Veteran submitted a statement to the VA attempting to re-open his claim for hearing loss.  In the statement, the Veteran stated that "[i]n October 1971, I applied to the Veterans Administration [about] the continual hearing loss with ringing in my ears."  In April 1987, the VA denied the Veteran's claim, finding that he had not submitted the new and material evidence necessary to warrant re-opening the claim.  

Many years later, in December 2010, the Veteran filed a claim for tinnitus and attempted to reopen his claim for bilateral hearing loss.  In March 2011, the VA granted the Veteran's claims for tinnitus and hearing loss, rating him 10 percent for tinnitus and zero percent for bilateral hearing loss, both with an effective date of December 7, 2010.  The Veteran appealed those decisions to the Board.  In December 2013, the Board released a decision finding that the appropriate effective date for both of the Veteran's service connection claims was December 2010.

The Veteran appealed the Board's decision to the Court of Veterans Appeals (Court).  In December 2014, the Court granted the VA and the Veteran's Joint Motion for Remand, remanding the case to the Board and directing the Board to fully analyze the proper effective date for the Veteran's service connection claims.  

To determine the correct effective date for the Veteran's tinnitus disability claim, the Board must determine whether or not the Veteran filed an informal claim for tinnitus before December 2010.  To reiterate, in October 1971, the Veteran submitted a claim for bilateral hearing loss.  While he did not specifically state that he was including tinnitus in that claim, the VA responded by classifying his claim as a claim for service connection for a "hearing condition."  Accordingly, when the Veteran's family and doctors elaborated on the Veteran's hearing condition, they discussed his tinnitus.  From this it is clear that the Veteran believed a claim for tinnitus was included in his claim for hearing loss, given VA's description of his claim as one for a "hearing condition," and the fact that in November 1987 when the Veteran again tried to file for tinnitus and hearing loss, he referred back to his December 1971 claim as one for "hearing loss with ringing in the ears." 

In making an informal claim, the law is clear that it can only be made by the Veteran, his representative, a Member of Congress, or the Veteran's Next of Friend, and that it must be made in writing.  38 C.F.R. § 3.155(a).  In determining whether or not an informal claim was made, all reasonable doubt should be viewed in favor of the Veteran, and VA should read the claim-and all information submitted along with it-broadly and sympathetically to the Veteran in order to reasonably assume all inferred claims.  Delisio, 25 Vet. App. at 53; see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007). Thus, when sympathetically analyzing the claim, as well as all evidence submitted along with it, the evidence indicates the Veteran's claim for a hearing condition implicitly included a second claim for tinnitus.

As the Veteran's tinnitus claim was implicitly included, however, the Board must also decide whether the tinnitus claim was then implicitly denied when the VA denied the Veteran's hearing loss.  In Cogburn v. Shinseki, the Court listed four factors to consider when determining whether a claim was implicitly denied: "(1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented."  Cogburn v. Shinseki, 24 Vet. App. 205, 211-14 (2010). 

First, in the Veteran's case, the claims are related, as tinnitus and hearing loss frequently follow each other.  Second, however, the RO's February 1972 rating decision specifically stated only that the Veteran's claim for bilateral hearing loss was denied, yet failed to include anything about tinnitus, or any of the associated symptoms, such as ringing in the ears.  Third, as the tinnitus claim was implied, it was submitted at the same time as the bilateral hearing loss claim.  Fourth, the Veteran was unrepresented.  Accordingly, the benefit of the doubt must be given to the Veteran; the Board finds that the VA did not implicitly deny the Veteran's tinnitus claim when it denied the Veteran's bilateral hearing loss claim because the Veteran could not have realized that a denial speaking only about hearing loss also addressed tinnitus.  

To briefly recap the Board's findings of this complicated situation:  In December 1971, the Veteran made a claim for bilateral hearing loss.  The evidence is clear that he expressed an intent to include a second claim for tinnitus-especially given that his wife and doctor addressed his tinnitus, and he discussed it with his VA examiner-a sympathetic reading of his hearing loss claim reveals an implied, informal, claim for tinnitus.  

Yet when VA denied the Veteran's bilateral hearing loss claim, it did not impliedly deny his tinnitus claim, as well, because it failed to make it clear to the Veteran that it was specifically also denying his tinnitus claim.  Thus, the Board finds that the Veteran's tinnitus claim has been pending since he submitted it in December 1971.  Accordingly, when VA granted the Veteran's claim for entitlement to service connection for tinnitus in December 2010, the effective date stretched back to the Veteran's earliest pending claim for tinnitus, December 1971.  


ORDER

An effective date of October 20, 1971, for the grant of service connection for tinnitus is granted.  




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


